Citation Nr: 0104679	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  97-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1953, and from June 1956 to September 1969.

The Board of Veterans' Appeals (Board) previously denied 
entitlement to service connection for an acquired psychiatric 
disorder in a September 1983 decision.

This present matter comes to the Board on appeal from a May 
1997 rating decision of the San Juan, the Commonwealth of 
Puerto Rico, Department of Veterans (VA), Regional Office 
(RO), which denied the veteran's application to reopen his 
acquired psychiatric disorder claim and denied entitlement to 
an increased rating for diabetes mellitus.

The veteran cancelled his scheduled May 1998 personal hearing 
before the Hearing Officer at the local VARO.


FINDINGS OF FACT

1.  The Board previously denied entitlement to service 
connection for an acquired psychiatric disorder in a 
September 1983 decision.

2.  Evidence developed since the Board's September 1983 
decision includes information not previously considered which 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for an acquired psychiatric disorder, namely a 
nervous condition.


CONCLUSIONS OF LAW

1.  The September 1983 Board decision, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the September 1983 decision in 
support of the appellant's application to reopen the claim 
for entitlement to service connection for an acquired 
psychiatric disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board denied entitlement to service 
connection for an acquired psychiatric disorder in a 
September 1983 decision.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the CAVC) has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The Board will consider whether new and material evidence has 
been submitted in accord with the holding in Hodge, supra.  
No prejudice to the appellant is exercised by the Board's 
appellate disposition herein because the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998)

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim for service connection for an 
acquired psychiatric disorder.  The Board previously denied 
service connection for an acquired psychiatric disorder, as 
the available record did not reflect that the disorder had 
its onset or was aggravated by military service.  In 
conjunction with his application to reopen, however, the 
veteran has submitted an October 1997 VA fee-basis interim 
summary by Dr. Juarbe, suggesting that his acquired 
psychiatric disorder, diagnosed as major depression with 
psychotic features, is directly related and due to his 
service-connected diabetes mellitus.  The Board finds that 
this medical statement is "new" since it was not available 
for review in 1983, and is "material" since it relates 
directly to the matter at hand.  Therefore, as the Board 
finds the medical evidence added to the record is "new and 
material" to the appellant's acquired psychiatric disorder 
claim, and the claim is reopened.  See 38 C.F.R. § 3.156 
(2000).


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened; to this extent, 
the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

The CAVC has also ruled that the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Because 
the claim for service connection for an acquired psychiatric 
disorder is reopened, the duty to assist attaches.

In addition, the Board observes that the veteran was last 
afforded VA examination with respect to his diabetes mellitus 
claim in March 1997, almost 4 years ago.  As the medical 
evidence submitted since that time is inadequate for the 
purpose of determining the current nature and severity of 
this disability, the Board finds that additional assistance 
is necessary.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (where an appellant claims a condition is worse than 
when "originally rated," and the evidence available is "too 
old" for an adequate evaluation of the appellant's current 
condition, VA's duty to assist includes providing a new 
examination).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his psychiatric disorder and 
diabetes mellitus, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already associated herein), 
should then be requested.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response thereto should be associated 
with the claims folder.

2.  The RO should then schedule the 
veteran for VA mental disorders 
examination in order to determine the 
most probable etiology of his claimed 
psychiatric disability.  Therefore, the 
veteran's claims folder and a copy of 
this remand should be made available to 
and reviewed by this examiner prior to 
examination of the veteran.  The 
examination should include all 
appropriate tests and evaluations, 
including psychological testing if deemed 
necessary.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  The examiner must also 
indicate whether it is more likely, less 
likely or as likely as not that any such 
disorder is related to service either by 
way of incurrence or aggravation, or 
secondary to service-connected diabetes 
mellitus.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

3.  Next, the RO should schedule the 
veteran for an appropriate VA 
compensation examination to determine the 
nature and extent of impairment caused by 
his diabetes mellitus and its associated 
complications.  All appropriate 
diagnostic testing deemed necessary to 
render clinically supported diagnoses and 
assessment of severity of his diabetes 
mellitus and its complications should be 
administered.  The claims folder and a 
copy of this remand must also be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
veterans claims folder.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  The RO should then re-adjudicate the 
veteran's service connection and 
increased rating claims.  If either 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



